DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5, 6 and 8 are objected to because of the following informalities:
(claim 1, line 13) the symbol should be deleted.
(claim 1, line 16) “a second acute angle of relative to” should be changed to “a second acute angle relative to”.
(claim 1, line 18) “said first and second acute angle is” should be changed to “said first and second acute angles are”.
(claim 3, line 6) “the at least third fluid conduit” should be changed to “the at least fourth fluid conduit”.
(claim 3, line 7) “the down hole tool” should be changed to “the downhole tool”.
(claim 5, line 2) “the at least second acute angle” should be changed to “the second acute angle”.
(claim 6, line 2) “a first acute angle” should be changed to “the first acute angle”.
(claim 6, line 3) “a second acute angle” should be changed to “the second acute angle”.
(claim 8, lines 3-4) “a combined first or second acute angle” should be changed to “a combination of the first or second acute angle”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an activation mechanism configured to at least activate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "such as" in line 1, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the drill bit end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, based on the claim language, whether the drill bit end refers to the first end or the second end of the downhole tool.  Clarification is needed.
Claim 9 recites the phrase "e.g." in line 4, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "a lowermost downhole tool" in line 2.  It is unclear, based on the claim language, whether applicant is referring to the first downhole tool or the second downhole tool, or introducing a third downhole tool.  Clarification is needed.
Claims 2, 4-8 and 10 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (5,564,500).
As concerns claim 1, Rogers shows a downhole tool (1), such as a circulating sub or a cleaning tool, for cleaning a borehole, comprising a housing (45) defining a longitudinal direction, a first fluid conduit (68) extending from an opening in a first end (52) of the housing to an opening in a second end (54) of the housing, and an activation mechanism (50, 146) configured to at least activate the downhole tool, the housing further has an outer side surface (64) facing an inner wall of the borehole, when positioned in the borehole, and an inner side surface (66) facing the first fluid conduit, the first fluid conduit is configured to lead a drilling fluid from the first end to the second end when the downhole tool is not activated, the housing further has at least a second fluid conduit (82, 90) extending from at least a first opening (84) connected to the first fluid conduit to a second opening (86) arranged in the outer surface, at least a first nozzle (258) is arranged at the second opening of the at least second fluid conduit, wherein the at least second fluid conduit is placed in a first acute angle (angle 89 
As concerns claim 2, Rogers shows wherein the at least second fluid conduit is configured to lead a part of a drilling fluid from the first fluid conduit to an annulus between the downhole tool and the inner wall of the borehole, when the downhole tool is activated (Fig. 2 & 3), while the remaining drilling fluid is lead through the downhole tool via the first fluid conduit (drilling fluid already present within the housing 45 below the actuating means 146 will be pushed out of the second end 54 of the housing).
As concerns claim 4, Rogers shows wherein the second fluid conduit and the at least third fluid conduit substantially extend towards opposite ends or towards the same end (Fig. 2 & 3).
As concerns claim 8, Rogers shows wherein the housing further defines a circumferential direction, wherein at least one of the second and third fluid conduits is placed in a combination of the first or second acute angle relative to the longitudinal direction and the circumferential direction (Fig. 3, 7 & 8).
As concerns claim 9, Rogers shows wherein the activation mechanism comprises at least one movable valve element (50) connected to at least one actuator unit (146, 200) controlled by a control unit (fluid), the at least one actuator unit is configured to move the at least one valve element relative to at least the second fluid conduit or the at least third fluid conduit between an open position and a closed position (Fig. 2-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. alone.
As concerns claim 3, Rogers shows wherein the downhole tool further comprises at least a fourth fluid conduit (82, 90) extending from a fifth opening (84) connected to the first fluid conduit to a sixth opening (86) arranged in the outer surface, at least a third nozzle (258) is arranged at the sixth opening of the at least fourth fluid conduit, 
As concerns claim 5, Rogers shows wherein the first acute angle differs from the second acute angle (col 7, In 34-40).
As concerns claim 6, Rogers shows wherein the at least second fluid conduit is placed in the first acute angle between 30° to 50°, and the at least third fluid conduit is placed in the second acute angle between 50° to 65° (col 7, In 34-40).
As concerns claim 7, Rogers discloses the claimed invention except for wherein the first nozzle and the at least second nozzle have different sizes.  It would have been an obvious matter of design choice to have constructed the downhole tool such that the first nozzle and the second nozzle have different sizes, since such a modification would have involved a mere change in the size of a component.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  Thus, one of ordinary skill in the art would have recognized that constructing the downhole tool such that the first nozzle and the second nozzle have different sizes would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Rogers to obtain the invention as specified in the claim.
As concerns claim 10, Rogers shows a drill string (20) for positioning in a borehole, comprising the downhole tool (1), wherein the downhole tool is placed at a first position along the length of the drill string (Fig. 9).  Rogers discloses the claimed invention except for wherein the drill string includes at least two downhole tools, such that a first downhole tool is placed at a first position and at least a second downhole tool is placed at a second position relative to the first downhole tool along the length of the drill string.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a second downhole tool in the drill string, since it has been held that mere duplication of the essential working 
As concerns claim 11, Rogers shows wherein the downhole tool (1) is positioned at a distance (length of the bit sub 62) from a drill bit (25) of the drill string (Fig. 9).  Rogers discloses the claimed invention except for wherein the downhole tool is positioned at least 10 meters from the drill bit of the drill string.  It would have been an obvious matter of design choice to have positioned the downhole tool at least 10 meters from the drill bit of the drill string, since such a modification would have involved a mere change in the size of a component, such as the bit sub (62).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  Thus, one of ordinary skill in the art would have recognized that positioning the downhole tool at least 10 meters from the drill bit of the drill string would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Rogers to obtain the invention as specified in the claim.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the downhole tool of Rogers cannot be operated during drilling, as the central bore of the drill string is blocked off by the activation plug or ball, it is noted that this feature upon which applicant relies is not recited in rejected claim 1.  Although the claim is interpreted in light of the specification, a limitation from the specification is not read into the claim.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Rogers does not disclose bypassing a portion of the drilling fluid through the second fluid conduit while guiding the rest of the drilling fluid through the first fluid conduit, the examiner respectfully disagrees.  Rogers shows wherein the at least second fluid conduit (82, 90) is configured to lead a part of a drilling fluid from the first fluid conduit (68) to an annulus between the downhole tool and the inner wall of the borehole, when the downhole tool is activated (Fig. 2 & 3), while the remaining drilling fluid is lead through the downhole tool via the first fluid conduit (drilling fluid already present within the housing 45 below the actuating means 146 will be pushed out of the second end 54 of the housing).  Furthermore, the claim does not require bypassing a portion of the drilling fluid through the second fluid conduit while the remaining drilling fluid is lead through the downhole tool via the first fluid conduit from the first end of the housing to the second end of the housing.  Thus, in other words, the claim does not require that when the downhole tool is activated, the drilling fluid continuously flows through the downhole tool while a portion of the drilling fluid passes to an annulus between the downhole tool and the inner wall of the borehole.  Therefore, Rogers meets the claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roders et al. (2013/0062124).
As concerns claim 1, Roders would render obvious a downhole tool (100), such as a circulating sub or a cleaning tool, for cleaning a borehole, comprising a housing (102) defining a longitudinal direction, a first fluid conduit (101) extending from an opening in a first end of the housing to an opening in a second end of the housing, and an activation mechanism (110) configured to at least activate the downhole tool, the housing further has an outer side surface facing an inner wall of the borehole, when positioned in the borehole, and an inner side surface facing the first fluid conduit, the first fluid conduit is configured to lead a drilling fluid from the first end to the second end when the downhole tool is not activated, the housing further has at least a second fluid conduit (112) extending from at least a first opening connected to the first fluid conduit to a second opening arranged in the outer surface, at least a first nozzle (paragraph 0016) is arranged at the second opening of the at least second fluid conduit, wherein the at least second fluid conduit is placed in a first acute angle relative to at least the longitudinal direction so that the at least second fluid conduit substantially extends towards one of the first and second ends (Fig. 1 & 2), and wherein at least a third fluid conduit (112) extends from a third opening connected to the first fluid conduit to a fourth opening arranged in the outer surface and at least a second nozzle (paragraph 0016) is arranged at the fourth opening of the at least third fluid conduit, wherein the at least third fluid conduit is placed in a second acute angle relative to at least the longitudinal direction so that the at least third fluid conduit substantially extends towards 
As concerns claim 2, Roders would render obvious wherein the at least second fluid conduit (112) is configured to lead a part of a drilling fluid (204) from the first fluid conduit (101) to an annulus between the downhole tool and the inner wall of the borehole, when the downhole tool is activated (Fig. 2), while the remaining drilling fluid (206) is lead through the downhole tool via the first fluid conduit (paragraph 0017).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679